Citation Nr: 0424386	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-00 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to service connection for hearing loss for 
the purpose of accrued benefits.

3.  Entitlement to service connection for 
infertility/sterility for the purpose of accrued benefits.

4.  Entitlement to service connection for breathing problems 
for the purpose of accrued benefits.

5.  Entitlement to service connection for stomach disability 
for the purpose of accrued benefits.

6.  Entitlement to service connection for right foot 
disability for the purpose of accrued benefits.

7.  Entitlement to service connection for circulatory 
disability of the legs for the purpose of accrued benefits.

8.  Entitlement to service connection for foot numbness, leg 
nerves and muscle disability, right leg, for the purpose of 
accrued benefits.

9.  Entitlement to service connection for residuals of Agent 
Orange exposure, for the purpose of accrued benefits.

10.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin condition of 
the legs, previously denied as lichen simplex chronicus, for 
the purpose of accrued benefits.

11.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an eye disability, 
previously denied as conjunctivitis, for the purpose of 
accrued benefits.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to December 
1971.  The veteran died in May 2001.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Denver, Colorado.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in May 2001. The death certificate lists 
the cause of death as liver failure due to hepatoma; due to 
or as a consequence of cirrhosis; and due to or as a 
consequence of alcohol and Hepatitis C.  

3.  At that time of his death, service connection was not in 
effect for any disability.  

4.  There is no competent evidence of record establishing a 
relationship between the cause of the veteran's death and his 
period of active duty service.

5.  At the time of the veteran's death, he had pending claims 
of entitlement to service connection for hearing loss; 
infertility/sterility; breathing problems; stomach 
disability; right foot disability; circulatory disability of 
the legs; foot numbness, leg nerves and muscle disability, 
right leg; residuals of Agent Orange exposure; and whether 
new and material evidence had been presented to reopen the 
claim for service connection for a skin condition, previously 
denied as lichen simplex chronicus, and eye disability, 
previously denied as conjunctivitis.

6.  The evidence of record at the time of the veteran's death 
does not support the appellant's claim to entitlement to 
accrued benefits.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312, 3.156, 
3.159 (West 2003).

2.  The criteria for entitlement to service connection and 
entitlement to reopen a claim for service connection for the 
purpose of accrued benefits have not been met.  38 U.S.C.A. 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of November 2001 and October 2002 RO 
decisions, an October 2002 statement of the case and an April 
2003 supplemental statement of the case the RO provided the 
appellant with the applicable laws and regulations and gave 
notice as to the evidence needed to substantiate her claims.  
Additionally, the RO sent the appellant a letter in September 
2001, explaining the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of VA and 
the appellant to identify and/or secure evidence, listed the 
evidence and asked the appellant to submit and authorize the 
release of additional evidence.  Furthermore, the October 
2002 statement of the case included the text of the relevant 
VCAA regulations implementing the statute.  Accordingly, the 
Board finds that the appellant has been afforded all notice 
required by statute.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service records as well VA treatment and private 
treatment records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  There is no other indication from the claims folder 
or allegation from the appellant that any relevant evidence 
remains outstanding.  Therefore, the Board finds that the 
duty to assist is met.  38 U.S.C.A. § 5103A.  

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  As she has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2003); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

1. Cause of Death

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
The disability may be either the principal or a contributory 
cause of death.  38 C.F.R.     § 3.312(a).  A disability is 
the principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R.         § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran died in May 2003.  The death certificate lists 
the cause of death as liver failure due to hepatoma; due to 
or as a consequence of cirrhosis; and due to or as a 
consequence of alcohol and Hepatitis C.  At the time of his 
death, service connection was not in effect for any 
condition.

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his period of service.  The 
veteran's service medical records are silent as to any liver 
disease, cirrhosis or Hepatitis C.  Additionally, although 
the post-service private treatment records report treatment 
for liver disease, they do not relate it to service, rather 
most notations relate it to alcohol abuse.

Accordingly, the Board finds that there is no medical 
evidence of record that relates the veteran's cause of death 
to his period of active service.  The appellant's personal 
opinion, offered without the benefit of medical training or 
expertise, is not competent evidence required to determine an 
etiologic relationship between the cause of the veteran's 
death and service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.   Accordingly, the appeal is denied.

In conclusion, the Board finds that the evidence for and 
against the appellant's claim is not so evenly balanced as to 
require resolution of doubt in her favor.  38 U.S.C.A. § 
5107(b).  There is simply no competent evidence linking the 
cause of the veteran's death to any service-connected 
disability or to his period of active duty service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A.       §§ 1110, 1310, 5107(b); 
38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312.

2.  Entitlement to Accrued Benefits

At the time of the veteran's death, he had a pending claim of 
entitlement to service connection for hearing loss; 
infertility/sterility; breathing problems; stomach 
disability; right foot disability; circulatory disability of 
the legs; foot numbness, leg nerves and muscle disability, 
right leg; residuals of Agent Orange exposure; and whether 
new and material evidence had been presented to reopen the 
claim for service connection for a skin condition, previously 
denied as lichen simplex chronicus, and eye disability, 
previously denied as conjunctivitis.

Although the veteran's claim terminated with his death, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for 
accrued benefits is separate from the claims of service 
connection filed by the veteran prior to his death, the 
accrued benefits claim is derivative of the veteran's claim 
and the appellant takes the veteran's claim as it stood on 
the date of his death.  See Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 
(Fed. Cir. 1998).  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits, due and 
unpaid for a period not to exceed two years (for deaths 
before December 16, 2003), to which the veteran was entitled 
at the time of his death under existing ratings or based on 
evidence in the file at the time of the veteran's death.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  Also, under 38 
U.S.C.A. § 5121(c), a claim for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. § 
5121(c).  In this case, the veteran died on May [redacted], 2001, and 
the appellant filed her claim in October 2001.  Thus, timely 
claims for the purpose of accrued benefits have been 
submitted.

a.	Service Connection

Here, the appellant, the veteran's spouse, is advancing 
essentially the same claims for service connection for 
hearing loss; infertility/sterility; breathing problems; 
stomach disability; right foot disability; circulatory 
disability of the legs; foot numbness, leg nerves and muscle 
disability, right leg; residuals of Agent Orange exposure, 
for accrued benefits purposes, which the veteran had pending 
at the time of his death.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The evidence of record at the time of the veteran's death 
included service medical records and private treatment 
records.  The veteran's service medical records are absent of 
any findings of hearing loss; infertility/sterility; 
breathing problems; stomach disability; right foot 
disability; circulatory disability of the legs; foot 
numbness, leg nerves and muscle disability, right leg; or 
residuals of Agent Orange exposure.  The Board also notes 
that private treatment records of record, at the time of the 
veteran's death, from Dr. White are silent as to treatment 
for hearing loss; infertility/sterility; and residuals of 
Agent Orange exposure.  Accordingly, the appeal is denied 
with respect to entitlement to service connection for hearing 
loss; infertility/sterility; and residuals of Agent Orange 
exposure, for the purpose of accrued benefits.

As to the issues of entitlement to service connection for 
breathing problems; stomach disability; right foot 
disability; circulatory disability of the legs; foot 
numbness, leg nerves and muscle disability, right leg, for 
accrued benefits purposes, there is record of treatment for 
these issues.  However, the medical evidence of record at the 
time of the veteran's death does not provide a nexus to 
service.

With respect to the claim of entitlement to service 
connection for breathing problems, for accrued benefits 
purposes, a March 1997 sleep study attributed these to 
obstructive sleep apnea syndrome, very severe, with profound 
desaturation, marked fluctuation in heart rate, severe sleep 
disruption, and EEG evidence for severe hypersomnia (REM 
rebound), responsive to BiPAP.  The examiner's 
recommendations included consideration of corrective surgery, 
nasal BiPAP and weight loss.  No nexus to service was 
provided.

With respect to the claim of entitlement to service 
connection for stomach problems, for accrued benefits 
purposes, January 2001 treatment records reveal that the 
veteran was experiencing mild epigastric discomfort, 
especially related to meals.  His discomfort improved with 
Advil or Tums.  No nexus to service was provided.

With respect to the claim of entitlement to service 
connection for a right foot disability, for accrued benefits 
purposes, the Board notes that the veteran underwent an open 
reduction internal fixation of the right ankle for a 
bimalleolar fracture of the right ankle in February 1982.  
Additionally, the veteran had regular flare-ups of gout, 
which manifested themselves in the veteran's right foot, such 
as in November 1997.  Specifically, in August 1999, the 
veteran was treated for right foot pain.  X-rays revealed 
some bony erosions and a little mild chondrocalcinosis.  The 
examiner stated "I think these findings actually are 
consistent with gout."  No nexus was provided to service

With respect to the claim of service connection for 
circulatory disability of the legs, for accrued benefits 
purposes, treatment records show subjective complaints of leg 
cramps.  Specifically, January 2001 treatment records reveal 
that the veteran was experiencing leg cramps at night.  
However, there was no evidence of edema; negative for Homen 
sign and no evidence of DVT.  No nexus was provided to 
service.

With respect to the claim of entitlement to service 
connection for foot numbness, leg nerves and muscle 
disability, right leg, for accrued benefits purposes, in 
August 1999, the veteran reported with pain in the right 
knee, plus/minus swelling of the right leg and some numbness 
over the lateral side of the right foot.  The veteran 
underwent a unilateral venous Doppler imaging from the common 
femoral down through the trifurcation on the right side.  
Objective findings were normal venous color flow; no evidence 
of venous insufficiency; good compressibility and 
augmentation; and no evidence of thrombosis in what small 
vessels could be visualized in the calf.  The examiner's 
impression was that the discomfort in the right leg was 
related to the resolving sciatica.  No nexus to service was 
provided.

In conclusion, the Board finds that there is no medical 
evidence of record to substantiate a claim for service 
connection for hearing loss; infertility/sterility; breathing 
problems; stomach disability; right foot disability; 
circulatory disability of the legs; foot numbness, leg nerves 
and muscle disability, right leg; and claimed residuals of 
Agent Orange exposure, for accrued benefits purposes.  The 
Board finds that the appellant's personal opinions, offered 
without the benefit of medical training or expertise, are not 
competent evidence required to determine an etiologic 
relationship between the veteran's hearing loss; 
infertility/sterility; breathing problems; stomach 
disability; right foot disability; circulatory disability of 
the legs; foot numbness, leg nerves and muscle disability, 
right leg; and claimed residuals of Agent Orange exposure, 
for accrued benefits purposes, and service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the Board finds 
that service connection for hearing loss; 
infertility/sterility; breathing problems; stomach 
disability; right foot disability; circulatory disability of 
the legs; foot numbness, leg nerves and muscle disability, 
right leg; or residuals of Agent Orange exposure, for accrued 
benefits purposes, is not warranted.  38 C.F.R. § 3.303.

b.  New and Material

Whether new and material evidence had been presented to 
reopen the claim for service connection for a skin condition, 
previously denied as lichen simplex chronicus, and eye 
disability, previously denied as conjunctivitis.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence must 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

The veteran was denied entitlement to service connection for 
a skin condition, previously denied as lichen simplex 
chronicus, and eye disability, previously denied as 
conjunctivitis by means of a June 1980 rating decision.  The 
veteran did not present a notice of disagreement with this 
rating action.  The evidence of record at  the time included 
the veteran's service medical records, which did record 
treatment for both these conditions.  However, service 
connection was denied because there was no medical evidence 
of record that these were chronic conditions.  In June 2000,  
the veteran attempted to reopen his claims of entitlement to 
service connection for a skin condition and an eye condition.  

For purposes of accrued benefits, the Board must review the 
evidence submitted since the final decision to determine 
whether any of it is new and material evidence, that is, 
whether it is neither cumulative nor redundant, whether it is 
so significant it should be considered to fairly evaluate the 
claim, or whether it results in a more complete record for 
evaluating the veteran's service connection claim.

In an attempt to reopen his claims of entitlement to service 
connection for a skin condition, previously denied as lichen 
simplex chronicus, and eye disability, previously denied as 
conjunctivitis, with new and material evidence the veteran 
submitted private treatment records.  However, the Board 
notes that these records were completely silent as to 
treatment for a skin condition or an eye condition.

After reviewing the evidence, the Board concludes that no new 
and material evidence has been submitted.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A.    § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  The application to reopen the claim for 
service connection for a skin condition, previously denied as 
lichen simplex chronicus, and eye disability, previously 
denied as conjunctivitis, for accrued benefits purposes, must 
therefore be denied.  38 U.S.C.A. § 5108; Manio, supra.  
Because the claim is not reopened, the Board must deny the 
claims of entitlement to accrued benefits.


ORDER

Service connection for cause of the veteran's death is 
denied.

Service connection for hearing loss, for the purpose of 
accrued benefits, is denied.

Service connection for infertility/sterility, for the purpose 
of accrued benefits, is denied.

Service connection for breathing problems, for the purpose of 
accrued benefits, is denied.

Service connection for stomach disability, for the purpose of 
accrued benefits, is denied.

Service connection for right foot disability, for the purpose 
of accrued benefits, is denied.

Service connection for circulatory disability of the legs, 
for the purpose of accrued benefits, is denied.

Service connection for foot numbness, leg nerves and muscle 
disability, right leg, for the purpose of accrued benefits, 
is denied.

Service connection for residuals of Agent Orange exposure, 
for the purpose of accrued benefits, is denied.

No new and material evidence has been presented to reopen a 
claim for service connection for a skin condition of the 
legs, previously denied as lichen simplex chronicus, for the 
purpose of accrued benefits.

No new and material evidence has been presented to reopen a 
claim for service connection for an eye disability, 
previously denied as conjunctivitis, for the purpose of 
accrued benefits.


                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



